Case 1:19-mj-03244-AOR Document1 Entered on-FLSD Docket 08/05/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

No. I9- ay - 03ayy Ade

 

UNITED STATES OF AMERICA
vs.

BRANDIE JORDAN, and
RICARDO MATTHEW WILMOT,

Defendants.

 

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)? __Yes _x_ No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _ Yes _x_ No

BY:

Respectfully submitted,

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

ee hi

STIN L. HOOVER
‘ASSISTANT as STATES ATTORNEY
Court ID No. A5502493
99 NE 4" Street
Miami, Florida 33132-2111
Tel (305) 961-9427
Fax (305) 530-7976
Justin. Hoover@usdoj.gov
AO 91 (RASEES) CAminst Cas4inAGUSa HBoGHRNeNt 1 Entered on FLSD Docket 08/05/2019 Page 2 of 2

United States District Court

 

 

 

SOUTHERN DISTRICT OF FLORIDA
UNITED STATES OF AMERICA -
V. CRIMINAL COMPLAINT

BRANDIE JORDAN, and

RICARDO MATTHEW WILMOT,
: CASE NUMBER: \A-m) ~ OBAYYADE.

|, the undersigned complainant, being duly sworn, state the following is true and correct to the best of my
knowledge and belief. On or about August 4, 2019, at the Port of Miami, in Miami-Dade County in the Southern
District of Florida and elsewhere, the defendants, BRANDIE JORDAN and RICARDO MATTHEW WILMOT, did
knowingly and intentionally combine, conspire, confederate and agree with each other to import into the United
States, from a place outside thereof, a Schedule II controlled substance,-that:is, a mixture and substance
' containing a detectable amount of cocaine, in violation: of’ Titlé 21, United States Code, Section 952(a); all in
violation of Title 21, United States Code, Section 963; and did knowingly and intentionally combine, conspire,
confederate and agree with each other to possess with the intent to distribute a Schedule II controlled substance,
that is, a mixture and substance containing a detectable amount of cocaine, in violation of Title 21, United States
Code, Section 841(a)(1); all in violation of Title 21, United States Code, Section 846.

| further state that | am a Special Agent with Homeland Security Investigations/U. s. Immigration and Customs
Enforcement, and that this complaint is based on the following facts: i

On or about August 4, 2019, the defendants, BRANDIE: JORDAN and RICARDO MATTHEW WILMOT, arrived at the
Port of Miami aboard Carnival Cruise Line M/V Horizon from various ports ‘to include Grand Turk Island, La
Romana, Curacao, and Aruba. U.S. Customs and Border Protection Officers conducted routine cabin searches at
the Port of Miami. During a border search of JORDAN’S and WILMOT’s cabin, K-9 alerted to U.S. Customs and -
Border Protection Officers to the presence of a controlled’substance inside a girdle sitting on the floor inside the
shower. CBP Officers conducted an inspection of the girdle which had foreign objects sewn into it. During the
inspection of the girdle, ten (10) packages of a white powdery substance was removed from the girdle. A field test
of the white powdery substance proved positive for the presence of cocaine. After waiving their Miranda rights, the -
defendants both admitted that they knew that they had been provided drugs in Curacao, but they did not know
what kind. The estimated weight of the cocaine found was 2.197 kilograms.

   
 

  
 

 

WIBERLY\LYTELL, SPECIAL AGENT
D INVESTIGATIONS
SS RATION & CUSTOMS ENFORCEMENT

Sworn to before me, and subscribed in my presence,

 

 

AUGUST 5, 2019 at Miami, Florida
Date ‘ City and State
ALICIA M. OTAZO-REYES .

UNITED STATES MAGISTRATE JUDGE oer (PB ova

Name and Title of Judicial Officer Signature ¢ of Judicial Officer =
